Case: 13-14724   Date Filed: 04/25/2014   Page: 1 of 2


                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-14724
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 3:12-cr-00094-TJC-TEM-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus



ISAIAH BYNES,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (April 25, 2014)

Before MARCUS, PRYOR and FAY, Circuit Judges.
              Case: 13-14724     Date Filed: 04/25/2014    Page: 2 of 2




PER CURIAM:

      Bruce Culpert, counsel for Isaiah Bynes, has moved to withdraw from

further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion is GRANTED, and Bynes’s

conviction and sentence are AFFIRMED.




                                          2